           Case 2:20-cv-02130-JAM-CKD Document 30 Filed 02/09/21 Page 1 of 1


     RACHEL E. KAUFMAN (CAL BAR NO. 259353)
 1   KAUFMAN P.A.
 2   400 NW 26th Street
     Miami, FL 33127
 3   Telephone: (305) 469-5881
     rachel@kaufmanpa.com
 4
     Attorney for Plaintiff and the Classes
 5

 6

 7                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     RICHARD TUSO, individually, and on behalf of
 9   all others similarly situated,
10                         Plaintiff,                       No. 2:20-cv-02130-JAM-CKD

11          v.                                              PLAINTIFF’S NOTICE OF
                                                            DISMISSAL OF FIRST HEALTH
12   NATIONAL HEALTH AGENTS, LLC, a                         GROUP CORP.
     Florida company, INTERSTATE BROKERS OF
13   AMERICA, LLC, a Florida company, SERVICE
     INDUSTRY TRADE ALLIANCE, a non-profit
14   Arizona corporation, FIRST CONTINENTAL
     LIFE & ACCIDENT INSURANCE
15   COMPANY, Inc., a Texas corporation, FIRST
     HEALTH GROUP CORP., a Delaware
16   corporation, and DOES, 1 through 10, inclusive,
17                         Defendants.
18          Plaintiff hereby gives notice of the dismissal of Defendant First Heath Group Corp.
19   without prejudice, with each party to bear its own attorneys’ fees and costs.
20

21   DATED this 9th day of February, 2021.        Respectfully submitted,

22                                                By: /s/ Rachel E. Kaufman
                                                  Rachel E. Kaufman
23                                                kaufman@kaufmanpa.com
                                                  KAUFMAN P.A.
24
                                                  400 NW 26th Street
25                                                Miami, FL 33127
                                                  Telephone: (305) 469-5881
26
                                                  Attorney for the Plaintiff and the putative Classes
27

28
